TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00213-CV




                                    Reynaldo Nunez, Appellant

                                                   v.

                                   Elvia Jaimes Nunez, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
           NO. FM106043, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING




                Appellant Reynaldo Nunez has filed a motion to dismiss, stating he no longer wishes to

pursue his appeal. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a)(2). We dismiss

appellee=s motion to dismiss and motion for sanctions.




                                                ___________________________________________

                                                Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Appellant=s Motion

Filed: July 26, 2002
Do Not Publish